        Case 1:19-cr-00251-LM Document 11 Filed 01/22/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America

   v.                                   Criminal No. 19-cr-251-LM-LM

Johnathon Irish


                          FINAL PRETRIAL ORDER


1. Date of Pretrial Conference: January 21, 2020.

2. Counsel Present: Attorney Anna Krasinski for the United
   States, and Attorney Falkner for the defendant.

3. Type of Trial: Criminal.

4. Date of Trial: Jury selection is scheduled for February 4,
   2020. Trial will start February 10, 2020.

5. Estimated Length of Trial: Two days.

6. Deadline for Filing Motions in Limine: All motions in
   limine shall be filed on or before February 4, 2020, at 5:00
   p.m.; responses to said motions shall be filed on or before
   February 5, 2020, at 5:00 p.m.

7. Motions: To the extent there exists other disputed legal
   issues that can be resolved before trial, the court will
   entertain these matters at a status conference on
   February 6, 2020, at 9:00 a.m. To the extent that the
   dispute requires detailed legal research, any written
   memoranda shall be filed on or before February 4, 2020;
   responses to be filed by February 5, 2020, at 5:00 p.m.

8. Voir Dire: Request for voir dire questions may be submitted
   no later than one week before jury selection.

9. Jury Selection:      See Fed. R. Crim. P. 23, 24.

    There will be a total of 7 peremptory challenges for the
    United States and a total of 11 peremptory challenges for the
       Case 1:19-cr-00251-LM Document 11 Filed 01/22/20 Page 2 of 3




    defendant. (These totals include one additional peremptory
    challenge for each side that may be used only to remove
    alternates.) Twelve jurors and two alternates will be
    seated. See Fed. R. Crim P. 24(c)(4)(A). Alternates will be
    retained through deliberation.

10. Exhibits: An original and two copies of the exhibits are to
    be premarked and submitted to the Clerk’s Office not later
    than February 3, 2020 (which is one week before evidence is
    set to begin—in this case, evidence set to begin on
    February 10, 2020) in accordance with the document entitled
    “Procedure For Marking Exhibits” which is attached hereto
    and made a part hereof. Any objections to exhibits shall be
    set forth briefly in writing and filed with the exhibits.
    Counsel shall notify each other at the time the exhibits are
    submitted if any custodian will be required for any exhibit.

11. “Will-Call” Witness List: The parties shall exchange and
    file a list of witnesses they intend to call at trial at the
    time they pre-mark and submit exhibits. The parties will be
    bound by the witnesses disclosed in this list absent
    extraordinary circumstances.

12. Jury Instructions: Requests for jury instructions should be
    submitted no later than one week before the date of jury
    selection. Additions and/or amendments thereto will be
    considered if submitted before the close of trial. Requests
    shall be submitted in a logical sequence, shall be non-
    argumentative, and shall set forth an accurate statement of
    the law as it applies to the case. Counsel need not submit
    “boilerplate” instructions. The court anticipates providing
    counsel with a draft charge in sufficient time to
    meaningfully review the jury instructions and make
    suggestions prior to the close of trial.

13. Electronic Evidence: JERS shall be used in this case. The
    parties are directed to the United States District Court’s
    policy regarding electronic evidence which applies in this
    case. See Presenting Electronic Evidence to Deliberating
    Petit Jurors located at http://www.nhd.uscourts.gov/jury-
    evidence-recording-system-jers.

14. Disclosure: The United States has represented that its Brady
    and Jencks disclosures have been made, and defense counsel
    are satisfied with those disclosures.


                                    2
        Case 1:19-cr-00251-LM Document 11 Filed 01/22/20 Page 3 of 3




15. Efficient Use of Jury Time: To the extent possible, counsel
    shall anticipate and notify the court of any evidentiary
    disputes that can be discussed outside the presence of the
    jury. The court intends to utilize jury time in the most
    efficient manner possible. The court will give counsel an
    opportunity to alert the court at each break at the
    beginning and end of each day of trial. The court will meet
    with counsel at least one-half hour before the trial is
    scheduled to begin each day of trial.

16. Confirm Date and Time of Jury Selection: In order to
    utilize the court’s resources to the fullest extent and keep
    counsel informed as to their status on the trial list,
    counsel are directed to call Courtroom Deputy Donna Esposito
    at 225-1623 to confirm the date and time of jury selection.

      SO ORDERED.



                                   __________________________
                                   Landya McCafferty
                                   United States District Judge


January 22, 2020

cc:   Benjamin L. Falkner, Esq.
      Anna Z. Krasinski, Esq.
      U.S. Probation
      U.S. Marshal




                                     3
